Detailed Office Action
The communication dated 2/18/2021 has been entered and fully considered.
Claim 35 is new.  Claims 18, 20-28, and 30-35 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner withdraws KESSELI in view of DAVENPORT for KESSELI in view of HARDENCHINA or HARDENCHINA in view of KESSELI.
The DAVENPORT reference is used in later dependent claims combined with HARDENCHINA and KESSELI therefore the below argument of the applicant is still of importance and has been responded to.

Applicant argues that municipal solid waste is loose material comprising low amounts of metal and other material.  The applicant argues in contrast ropes formed in a pulper are from compressed waste paper bales and the waste paper bales are held together by metal bands and cables.  The metal bands and cables are removed from the pulper as rope and form the metal core.  The applicant argues that this metal core makes processing extremely different.  Therefore the art of DAVENPORT is non-analogous art.  Applicant argues that a rejection under 35 U.S.C. 103 cannot be sustained on the basis of non-analogous art.
	In response the DAVENPORT is in the same field of endeavor of shredding waste.  Further, DAVENPORT is classified D21B1/026 which is a pulp and paper classification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 20-22, 27, 28, 32, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/026295 KESSELI et al., hereinafter KESSELI in view of Pulper rope Shredder YouTube video (https://www.youtube.com/watch?v=vZUGq8mzs1E) by HARDENCHINA, hereinafter HARDENCHINA, or in the alternative HARDENCHINA in view of KESSLI.    
*The Examiner has included screenshots of areas of interest in the YouTube video in the cited reference.

HARDENCHINA discloses processing whole strips of pulper rope [description].  
HARDENCHINA discloses feeding the rope end first into a shredder via a conveyor [timestamp 34 seconds].  HARDENCHINA discloses the shredder has two parallel rotating shafts with blades [timestamp 41 seconds].

    PNG
    media_image1.png
    909
    1227
    media_image1.png
    Greyscale

At the time of the invention it would be obvious to the person of ordinary skill in the art to replace the cutting unit (3) of KESSLI with the two-shaft pulper rope shredder of HARDENCHINA.  The person of ordinary skill in the art would be motivated to do so to recover valuable steel, residual waste as an alternative fuel and save landfill space [description, timestamp 1:18].  The person of ordinary skill in the art would expect success as KESSLI states 
In the alternative HARDENCHINA teaches the features as per above including a two-shafted shredder and a belt conveyor which sends the pulper rope into the two-shafted shredder.  It is not clear if the conveyor meets the pulling rope limitation.  KESSELI discloses a pulper (1) wherein a ragger rope (4) is fed out of the pulper by a conveying mechanism (15, 5) wherein the front end of the rope (4) is directly fed into a cutting unit (3).  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known conveyor with another known conveyor.  The person of ordinary skill in the art would expect both the conveyors of KESSELI and HARDENCHINA to be able to feed pulper rope into the two-shafted shredder.
As for claim 21, HARDENCHINA does not explicitly state that the cutting elements or the shafts are removable.  However, it is prima facie obvious to make parts separable [see e.g. MPEP 2144.04 (V)(C)].  The person of ordinary skill in the art would be motivated to do so to such that the parts could be replaced when worn.  If the shafts of HARDENCHINA weren’t removable then the whole machine would need to be replaced.
As for claim 22, it is the examiners position that a rope from the conveying mechanism of KESSELI would be guided between a region which lies within the two parallel shafts of the shredder of HARDENCHINA.  This is an intended use of how the rope of KESSELI will be placed into the shredder. Once the shredder starts pulling the rope is will be maintained on the center-line (i.e. between the two parallel shafts)
As for claim 27, KESSELI discloses a driven roller (5) and a counter roller (15) [Figure 1 and 0015].
.

Claim 21, 23-26, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over KESSELI and HARDENCHINA in view of U.S. 5,971,305 DAVENPORT, hereinafter DAVENPORT.
As for claim 21, KESSELI and HARDENCHINA teach the features as per above.  HARDENCHINA does not disclose that the shafts or the cutters are removable.  DAVENPORT disclose a shredder with two parallel shafts (1138, 1138’) and cutting elements teeth (20) on the shafts [Figure 35, col. 15 lines 15-28].  The cutting elements are removable [col. 15 lines 15-20].
At the time of the invention it would be obvious to combine the removable teeth of DAVENPORT with the two-shaft shredder of KESSELI/HARDENCHINA.  The person of ordinary skill in the art would look to do so to replace worn cutters (teeth) instead of having to replace the whole shredding system.
As for claim 23, KESSELI and HARDENCHINA teach the features as per above.  HARDENCHINA does not disclose how the two shafts are driven.  DAVENPORT discloses a two-shaft shredder.  DAVENPORT disclose that each shaft has an independent drive unit [column 15 lines 49-51].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known shredder shaft driving technique of DAVENPORT to the two-shaft shredder of KESSELI/HARDENCHINA.  The person of ordinary skill in the art would expect success as the two-shaft shredder of HARDENCHINA is a low speed high torque shredder [description] and the two-shaft shredder of HARDENCHINA is a two-shaft high torque low speed [col. 1 lines 5-10].

DAVENPORT discloses that the shredder measures torque [col. 15 lines 38-42].  When the torque of a shaft goes over a predetermined limit the shredder stops and reverses [col. 15 lines 40-42].  At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known shredder torque control technique of DAVENPORT to the two-shaft shredder of KESSELI/HARDENCHINA.  The person of ordinary skill in the art would expect success as the two-shaft shredder of HARDENCHINA is a low speed high torque shredder [description] and the two-shaft shredder of HARDENCHINA is a two-shaft high torque low speed [col. 1 lines 5-10].
In addition to the above as for claims 24-26 and 34, DAVENPORT discloses that the shredder measures torque [col. 15 lines 38-42].  When the torque of a shaft goes over a predetermined limit the shredder stops and reverses [col. 15 lines 40-42].  The Examiner interprets the person of ordinary skill in the art to be a process engineer with at least 3 years of experience.  It is the Examiners position that it would be obvious to the person of ordinary skill in the art to control the conveying mechanism (15, 5) to stop or reverse when the shredding system of DAVENPOPRT/HARDENCHINA stops or reverses during high torque.  The person of ordinary skill in the art would look to have this automatic/interlocked control to prevent the rope of KESSELI to be continue to be fed to the shredder when it is no longer processing the rope.  If the system kept of feeding it would prevent the shredder from unclogging and/or cause a build-up of rope which has not been processed between the conveying mechanism and the shredder.



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over KESSELI and HARDENCHINA in view of U.S. 4,068,805 OSWALD, hereinafter OSWALD.
As for claim 31, KESSELI teaches a shredder (7) that outfeeds into reject port (8) for further processing [0015].  KESSELI is combined with HARDENCHINA to substitute the shredder with a two shaft shredder or alternatively substitute the conveyor of HARDENCHINA with the conveyor of KESSELI.  KESSELI does not disclose what happens after reject port (8).  OSWALD discloses two shredders in series with a second shredder (24).  At the time of the invention it would be obvious to the person of ordinary skill in the art to add a second shredder after the first shredder of KESSELI/HARDENCHINA.  The person of ordinary skill in the art would be motivated to do so by OSWALD to recut the material from the first shredder into smaller pieces [abstract].  The person of ordinary skill in the art would expect two shredders in series to further break down the rope of KESSELI/HARDENCHINA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748